Barnes, J.
This, a cause in equity, originated in 1927. Final decree is dated May 8, 1930. The bill asks for specific performance of an executed contract of barter of plaintiff’s farm and personal property for a dwelling and lot, the record title to which has, during the process of the case been in Isadore V. Megquier and defendant Byers, and for personal property of the former, and it may be of her husband, also a defendant.
The Justice having jurisdiction conducted a variety of proceedings, and issued many interlocutory decrees, and from his final decree appeal was taken by the defendants.
The case reached this court barren of any evidence except what was taken out at the first hearing and a brief supplement at a continuation thereof.
*51The case index records eleven, and docket entries include nine interlocutory decrees.
By appeal defendants challenge the correctness as to both fact and law of the Justice who heard the evidence and authorized the decrees.
Such challenge the court will meet and dispose of when the record presented furnishes to the court evidence for determination. and conclusion.
But it has been invariably held that this court can not pass upon the merits of an appeal in equity in the absence of a full transcript of all the evidence.
Stenographer Cases, 100 Me., 271; Caverly v. Small, 119 Me., 291; DePietro v. Modes, 124 Me., 132; Sawyer v. White, 125 Me., 206; Foss v. Maine Potato Growers’ Exchange, 126 Me., 603.
This is in harmony with R. S. 1916, Chap. 82, Sec. 32.
Entry will therefore be,

Appeal dismissed.


Decree below affirmed, with costs.